Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 1 of 42 PageID: 1



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


    REBECCA A. RICE, SHALAMAR                       )
    CURTIS and RAQUEL AZIZ, individually )
    and on behalf of all others similarly situated, )
                                                    )
                                   Plaintiffs,      )   CLASS ACTION COMPLAINT
                                                    )
                   v.                               )   Case No.:
                                                    )
    QUEST DIAGNOSTICS                               )
    INCORPORATED, QUEST                             )
    DIAGNOSTICS INCORPORATED                        )
    BENEFITS ADMINISTRATION                         )
    COMMITTEE, QUEST DIAGNOSTICS                    )
    INCORPORATED INVESTMENT                         )
    COMMITTEE, and JOHN DOES 1-30.                  )
                                                    )
                                   Defendants.      )
                                                    )


                                           COMPLAINT

        Plaintiffs Rebecca A. Rice, Shalamar Curtis and Raquel Aziz (“Plaintiffs”), by and through

their attorneys, on behalf of the Profit Sharing Plan of Quest Diagnostics Incorporated (the

“Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                     I.      INTRODUCTION

        1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Quest Diagnostics Incorporated (“Quest” or “Company”), the



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 2 of 42 PageID: 2



Quest Diagnostics Incorporated Benefits Administration Committee (“Benefits Administration

Committee”) and its members during the Class Period, and the Quest Diagnostics Incorporated

Investment Committee and its members (“Investment Committee”) during the Class Period for

breaches of their fiduciary duties.

       2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar scope.

29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Sweda

v. Univ. of Pennsylvania, 923 F.3d 320, 333 (3d Cir. 2019).

       3.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

       4.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).2

       5.      As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to



2
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).


                                                 2
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 3 of 42 PageID: 3



higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble II, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       6.      Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       7.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       8.      The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id., at 5.

       9.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.


                                                  3
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 4 of 42 PageID: 4



       10.     At all times during the Class Period (July 28, 2014 through the date of judgment)

the Plan had at least $3.2 billion dollars in assets under management. At the end of 2017 and 2018,

the Plan had over $4.2 billion dollars and $3.8 billion dollars, respectively, in assets under

management that were/are entrusted to the care of the Plan’s fiduciaries. The Plan’s assets under

management qualifies it as a jumbo plan in the defined contribution plan marketplace, and among

the largest plans in the United States. As a jumbo plan, the Plan had substantial bargaining power

regarding the fees and expenses that were charged against participants’ investments. Defendants,

however, did not try to reduce the Plan’s expenses or exercise appropriate judgment to scrutinize

each investment option that was offered in the Plan to ensure it was prudent.

       11.     Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

       12.     In many instances, Defendants failed to utilize the lowest cost share class for many

of the mutual funds within the Plan, and failed to consider certain collective trusts available during

the Class Period as alternatives to the mutual funds in the Plan, despite their lower fees and

materially similar investment objectives.

       13.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.


                                                  4
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 5 of 42 PageID: 5



        14.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                             II.     JURISDICTION AND VENUE

        15.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        16.    This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        17.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                         III.   PARTIES

        Plaintiffs

        18.     Plaintiff, Rebecca A. Rice (“Rice”), resides in Catonsville, Maryland. During her

employment, Plaintiff Rice participated in the Plan investing in the options offered by the Plan and

which are the subject of this lawsuit.

        19.    Plaintiff, Shalamar Curtis (“Curtis”), resides in Houston, Texas.        During her

employment, Plaintiff Curtis participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.


                                                 5
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 6 of 42 PageID: 6



         20.   Plaintiff, Raquel Aziz (“Aziz”), resides in Tampa, Florida.              During her

employment, Plaintiff Aziz participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

         21.   Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

         22.   Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed.

         23.   Several months prior to filing this lawsuit, Plaintiffs requested pursuant to ERISA

§104(b)(4) that the Plan administrator produce several Plan governing documents, including any

meeting minutes of the relevant Plan investment committee(s), which potentially contain the

specifics of Defendants’ actual practice in making decisions with respect to the Plan, including

Defendants’ processes (and execution of such) for selecting, monitoring, and removing Plan

investments. Plaintiffs’ request for meeting minutes was denied because the Plan Administrator

determined that this document, among certain others requested, was not required to be provided

under ERISA.


                                                 6
    Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 7 of 42 PageID: 7



         24.    Accordingly, Plaintiffs did not have and do not have actual knowledge of the

specifics of Defendants’ decision-making process with respect to the Plan, including Defendants’

processes (and execution of such) for selecting, monitoring, and removing Plan investments,

because this information is solely within the possession of Defendants prior to discovery. See

Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a

claim without pleading facts which tend systematically to be in the sole possession of defendants,

the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

         25.    Having never managed a jumbo 401(k) plan such as the Plan, Plaintiffs lacked

actual knowledge of reasonable fee levels and prudent alternatives available to such plans. For

purposes of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes

based upon (among other things) the facts set forth herein.

                Defendants

                       Company Defendant

         26.    Quest is the Plan sponsor with a principal place of business being 500 Plaza Drive,

Secaucus, NJ 07094. 2018 Form 5500 filed with the Dept. of Labor (“2018 Form 5500”) at 1.

         27.    As described in Quest’s 2019 10-K filing with the United States Securities and

Exchange Commission (“2019 10-K”) “Quest Diagnostics Incorporated is the world’s leading

provider of diagnostic information services.” Quest’s website provides that “Quest annually serves

one in three adult Americans and half the physicians and hospitals in the United States, and our

47,000 employees understand that … our diagnostic insights can inspire actions that transform

lives.”3 In 2019, Quest generated “net revenues of $7.7 billion.” 2019 10-K at 2.




3
    https://newsroom.questdiagnostics.com/index.php?s=30664


                                                 7
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 8 of 42 PageID: 8



       28.     Quest, acting through its Board of Directors, vested the Benefits Administration

Committee with the authority to appoint the Investment Committee. The Profit Sharing Plan of

Quest Diagnostics Incorporated as Amended and Restated Effective January 1, 2016 (“Plan Doc.”)

provides that “[t]he Board shall appoint the members of the [Benefits Administration] Committee,

which shall consist of not less than three (3) persons holding office at the pleasure of the Board.”

Plan Doc. at 70. The Benefits Administration Committee “has established and shall appoint the

members of the Investment Committee … and delegated to it … the discretionary responsibility

and authority as the named fiduciary with respect to the selection and monitoring of the Investment

Options provided for Participant-directed investment pursuant to the Plan.” Plan Doc. at 71.

       29.     Quest also makes discretionary decisions to make company discretionary

contributions to Plan participants. The Summary Plan Description of the Profit Sharing Plan of

Quest Diagnostics Incorporated as in Effect on January 1, 2019 (“SPD”) states that: “[t]he

company may elect for any year to make company discretionary contribution in an amount

expressed as a percentage of your ‘eligible pay.’” SPD at 1.

       30.     Lastly, as noted above, the Company acted through its officers, including the Board

and Investment Committee, and their members, to perform Plan-related fiduciary functions in the

course and scope of their employment.

       31.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               Benefits Administration Committee Defendants

       32.     As noted above, the Benefits Administration Committee “shall appoint the

members of the Investment Committee … [which has] … the discretionary responsibility and

authority as the named fiduciary with respect to the selection and monitoring of the Investment

Options provide for Participant-directed investment pursuant to the Plan.” Plan Doc. at 71.


                                                 8
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 9 of 42 PageID: 9



       33.     Under the ERISA fiduciaries who have the power to appoint other fiduciaries have

the concomitant duty to monitor their appointees.

       34.     Accordingly, each member of the Benefits Administration Committee during the

putative Class Period (referred to herein as John Does 1-10) is/was a fiduciary of the Plan, within

the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised

discretionary authority to appoint and/or monitor the Investment Committee, which had control

over Plan management and/or authority or control over management or disposition of Plan assets.

       35.     The unnamed members of the Benefits Administration Committee during the Class

Period are collectively referred to herein as the “Benefits Administration Committee Defendants.”

               Investment Committee Defendants

       36.     The Investment Committee has the “discretionary responsibility and authority as

the named fiduciary with respect to the selection and monitoring of the Investment Options

provided for Participant-directed investment pursuant to the Plan.” Plan Doc at 71.

       37.     The Investment Committee also has the “responsibility of monitoring that

continuing to provide [the Quest Diagnostics Incorporated Stock Fund] Investment Option, as then

in effect, is consistent with the requirements of ERISA and applicable law.” Id.

       38.     The Investment Committee “also shall establish, or cause to be established, an

investment policy statement consistent with the objectives of the Plan and the requirements of

ERISA. Id.

       39.     The Investment Committee and each of its members were fiduciaries of the Plan

during the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

because each exercised discretionary authority over management or disposition of Plan assets.




                                                9
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 10 of 42 PageID: 10



       40.     The Investment Committee and unnamed members of the Investment Committee

during the Class Period (referred to herein as John Does 11-20), are collectively referred to herein

as the “Investment Committee Defendants.”

               Additional John Doe Defendants

       41.     To the extent that there are additional officers, employees and/are contractors of

Quest who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30

include, but are not limited to, Quest officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                        IV.     THE PLAN

       42.      “The Profit Sharing Plan of Quest Diagnostics Incorporated … is made available

by Quest Diagnostics Incorporated … to its eligible employees ….” SPD at 1.

       43.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account.

       Eligibility




                                                 10
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 11 of 42 PageID: 11



       44.     In general, regular full-time employees who’ve complete one month of service are

eligible to participate in the Plan. Id. As stated in the SPD: “new hires and rehires can participate

in the 401(k) Plan after one (1) month of service ….”

       Contributions

       45.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. Id.

       46.     With regard to employee contributions, “[p]articipants may elect to contribute, in

multiples of 1% between 1% and 35% of your ‘eligible pay’….” SPD at 6. “The maximum

company matching contribution is 5% of your ‘eligible pay’ ….” SPD at 1.

       47.     Like other companies that sponsor 401(k) plans for their employees, Quest enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       48.     Quest also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.”       See https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

       49.     Given the size of the Plan, Quest likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting


                                                 11
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 12 of 42 PageID: 12



       50.      Participants are immediately vested in both their contributions and company

contributions. As stated in the SPD: “[y]ou are immediately 100% vested in your own

contributions and in the company matching contributions under the 401(k) Plan….” SPD at 11.

       The Plan’s Investments

       51.      The Investment Committee selects, purportedly monitors and replaces “the

Investment Options available for Participant direction under Section 7.4 ….” SPD at 65. But in

practice, as alleged below, the Investment Committee breached its fiduciary duties.

       52.      Several funds were available to Plan participants for investment each year during

the putative Class Period, including a suite of target date funds managed by Fidelity, the Plan’s

recordkeeper.

       53.      The Plan’s assets under management for all funds as of December 31, 2018 was

over $3.8 billion dollars. 2018 Form 5500 at 3.

       Payment of Plan Expenses

       54.      During the Class Period Plan assets were used to pay for expenses incurred by the

Plan, including recordkeeping fees. See, SPD at 30. As detailed in the SPD: “plan administrative

costs … may be covered through certain payments (so-called ‘revenue sharing’) generally made

from the mutual fund or other related party to the recordkeeper.” Id.

                             V.      CLASS ACTION ALLEGATIONS

       55.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4

                All persons, except Defendants and their immediate family
                members, who were participants in or beneficiaries of the Plan, at



4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.


                                                  12
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 13 of 42 PageID: 13



               any time between July 28, 2014 through the date of judgment (the
               “Class Period”).

       56.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 40,488 Plan “participants

with account balances as of the end of the plan year.” 2018 Form 5500 at 2.

       57.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       58.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;

               C.      Whether the Company and Benefits Administration Committee Defendants

                       failed to adequately monitor the Investment Committee and other

                       fiduciaries to ensure the Plan was being managed in compliance with

                       ERISA;

               D.      The proper form of equitable and injunctive relief; and

               E.      The proper measure of monetary relief.



                                                13
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 14 of 42 PageID: 14



        59.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        60.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        61.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                              VI.     DEFENDANTS’ FIDUCIARY STATUS
                                    AND OVERVIEW OF FIDUCIARY DUTIES

        62.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

        63.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary



                                                 14
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 15 of 42 PageID: 15



functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       64.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

               (d)     they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.

       65.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence, and are “the highest known to the

law.” Sweda, 923 F.3d at 333 (3d Cir. 2019).




                                                   15
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 16 of 42 PageID: 16



        66.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).               “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

        67.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

        68.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

        69.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

                [I]n addition to any liability which he may have under any other
                provision of this part, a fiduciary with respect to a plan shall be liable
                for a breach of fiduciary responsibility of another fiduciary with
                respect to the same plan in the following circumstances: (A) if he
                participates knowingly in, or knowingly undertakes to conceal, an


                                                   16
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 17 of 42 PageID: 17



               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       70.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       71.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period; and (2) a prudent payment arrangement with regard to the Plan’s

recordkeeping and administrative fees.

       72.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.     SPECIFIC ALLEGATIONS

A.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds




                                                 17
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 18 of 42 PageID: 18



       73.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several investments in the Plan throughout

the Class Period, including those identified below, that wasted the Plan and participants’ assets

because of unnecessary costs.

       74.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts, ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts, § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       75.     When large plans, particularly those with over a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       76.     One indication of Defendants’ failure to prudently monitor the Plan’s funds is that

the Plan has retained several actively-managed funds as Plan investment options despite the fact

that these funds charged grossly excessive fees compared with comparable or superior alternatives,

and despite ample evidence available to a reasonable fiduciary that these funds had become

imprudent due to their higher costs relative to the same or similar investments available. This




                                                  18
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 19 of 42 PageID: 19



fiduciary failure decreased participant compounding returns and reduced the available amount

participants will have at retirement.

         77.     Another indication of Defendants’ failure to prudently monitor the Plan’s funds is

that several funds during the Class Period – which stayed relatively unchanged during the Class

Period - were more expensive than comparable funds found in similarly sized plans (plans having

over a billion dollars in assets).

         78.     In 2018, for example, the expense ratios for a majority of the mutual funds in the

Plan, at least 17 out of the Plan’s 26 mutual funds (52%) were in some cases up to 95% (in the

case of the Fidelity Puritan Fund Class K fund) and 82% (in the case of the Fidelity OTC Portfolio

Class K fund) above the median expense ratios in the same category:5

                                                                                         ICI
                                                 Expense
                     Plan Fund                                      Category            Median
                                                  Ratio6
                                                                                         Fee
    DFA US Small Cap Value Port Inst Class        0.51%          Domestic Equity         0.33%
               Fidelity Contra Class K            0.73%          Domestic Equity         0.33%
     Fidelity Low-Priced Stock Fund Class K       0.43%         Domestic Equity          0.33%
         Fidelity OTC Portfolio Class K           0.79%         Domestic Equity          0.33%
          T Rowe Inst. Large Cap Value            0.57%         Domestic Equity          0.33%
         T Rowe Inst. Large Cap Growth            0.56%         Domestic Equity          0.33%
          Fidelity Puritan Fund Class K           0.45%       Non-Target Balanced        0.16%
      Fidelity Diversified Intl Fund Class K      0.69%       International Equity       0.50%
          Fidelity Freedom K 2020 Fund            0.53%           Target Date            0.47%
          Fidelity Freedom K 2025 Fund            0.56%           Target Date            0.47%
          Fidelity Freedom K 2030 Fund            0.60%           Target Date            0.47%
          Fidelity Freedom K 2035 Fund            0.63%           Target Date            0.47%
          Fidelity Freedom K 2040 Fund            0.65%            Target Date           0.47%

5
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.
6
    The listed expense figures are as of 2019.


                                                 19
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 20 of 42 PageID: 20



                                                                                           ICI
                                                 Expense
                  Plan Fund                                          Category             Median
                                                  Ratio6
                                                                                           Fee
        Fidelity Freedom K 2045 Fund              0.65%             Target Date           0.47%
        Fidelity Freedom K 2050 Fund              0.65%             Target Date           0.47%
        Fidelity Freedom K 2055 Fund              0.65%             Target Date           0.47%
        Fidelity Freedom K 2060 Fund              0.65%             Target Date           0.47%

       79.     The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the above ICI Median fee is based on a study conducted in 2016

when expense ratios were generally higher than fees today or even in 2019 given the downward

trend of expense ratios the last few years. Indeed, the ICI median expense ratio for target date

funds for plans with over 1 billion dollars in assets was 0.56% using 2015 data compared with

0.47% in 2016. Accordingly, 2019 median expense ratios would be lower than indicated above,

demonstrating a greater disparity between the 2019 expense ratios utilized in the above chart for

the Plan’s funds and the median expense ratios in the same category.

       80.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan’s funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Investigate Availability of Lower Cost Collective Trusts

       81.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.




                                                 20
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 21 of 42 PageID: 21



        82.    Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        83.    As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts, § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

        84.    Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds. Defendants knew this, or at least should have known this,

because the Plan included at least three collective trusts during the Class Period.

        85.    Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise or issue formal prospectuses. As a result, their costs

are much lower, with lower or no administrative costs, and lower or no marketing or advertising


                                                 21
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 22 of 42 PageID: 22



costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       86.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).7

       87.     A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to identify and select available collective trusts. A prudent fiduciary conducting

an impartial review of the Plan’s investments would have identified all funds that could be

converted to collective trusts at the earliest opportunity. Here, during the Class Period, Fidelity

offered collective trust versions of the target date funds in the Plan with the exception of the FIAM

Blend Target Date 2060 Q Fund which was not available until May 15, 2015:




7
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE          BENEFIT        NEWS        (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans              (hereinafter      “CITs
Gaining Ground”). Many if not most mutual fund strategies are available in a collective trust
format, and the investments in the collective trusts are identical to those held by the mutual funds.
Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract
directly with the plan, and provide regular reports regarding costs and investment holdings, the
plan has the same level of protection that the Investment Company Act provides to individual
investors, thus eliminating the need for the protections of the Investment Company Act. Further,
collective trusts are still subject to state and federal banking regulations that provide comparable
protections. American Bankers Association, ABA Primer on Bank Collective Funds, June 2015,
at 1, available at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds.


                                                  22
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 23 of 42 PageID: 23




                            Exp.          Collective Trust      Incep                   % Fee
      Fund in Plan                                                        Exp. Ratio9
                            Ratio8            Version            Date                   Excess

    Fidelity Diversified                 Fidelity Diversified
                                                                Dec. 13
    International Class     0.69%           International                   0.58%        19%
                                                                 2013
             K                           Commingled Pool
     Fidelity Freedom                   FIAM Blend Target       Oct. 31
                            0.42%                                           0.32%        27%
        Income K                        Date Income Fund Q       2007
      Fidelity Contra                    Fidelity Contrafund    Jan. 17
                            0.73%                                           0.43%        51%
         Class K                          Commingled Pool        2014
      Fidelity OTC                                              May 15
                            0.79%        Fidelity OTC CIT                   0.48%        48%
     Portfolio Class K                                           2015
    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.42%                                           0.32%        31%
        2005 Fund                        Date 2005 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.46%                                           0.32%        44%
        2010 Fund                        Date 2010 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.49%                                           0.32%        53%
        2015 Fund                        Date 2015 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.53%                                           0.32%        66%
        2020 Fund                        Date 2020 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.56%                                           0.32%        75%
        2025 Fund                        Date 2025 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.60%                                           0.32%        88%
        2030 Fund                        Date 2030 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.63%                                           0.32%        97%
        2035 Fund                        Date 2035 Q Fund        2007

    Fidelity Freedom K                  FIAM Blend Target       Oct. 31
                            0.65%                                           0.32%       103%
        2040 Fund                        Date 2040 Q Fund        2007




8
    The listed expense figures are as of 2019.
9
    The listed expense figures are as of 2019.


                                                  23
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 24 of 42 PageID: 24




                           Exp.          Collective Trust         Incep                        % Fee
    Fund in Plan                                                             Exp. Ratio9
                           Ratio8            Version               Date                        Excess

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.65%                                                 0.32%         103%
     2045 Fund                           Date 2045 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.65%                                                 0.32%         103%
     2050 Fund                           Date 2050 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         July 12
                           0.65%                                                 0.32%         103%
     2055 Fund                           Date 2055 Q Fund          2011
 Fidelity Freedom K                     FIAM Blend Target        May 15
                           0.65%                                                 0.32%         103%
     2060 Fund                           Date 2060 Q Fund         2015



       88.      The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of these available collective trusts and therefore also

should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       89.      As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., 960

F.3d 478, at 483 (8th Cir. 2020) (“minimum investment requirements are ‘routinely waived’ for

individual investors in large retirement-savings plans”); Sweda, 923 F.3d at 329 (citing Tibble II,

729 F.3d at 1137 n.24) (confirming that investment minimums are typically waived for large

plans). Here, “[t]he eligibility requirement for FIAM Blend Target Date is $25 million in client

assets.” See Fidelity Pricing Options for Retirement Plans as of Dec. 31, 2019 (“Fidelity Pricing”),

p. 11. And, “[c]lient assets is defined as assets invested in qualified defined contribution plans

only, which are profit sharing, 401(k), and defined benefit plans that are qualified under Section

401(a) and governmental plans that are described in section 401(a)24 of the IRS code.” Id.




                                                  24
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 25 of 42 PageID: 25



        90.     Clearly, per the below chart, the Plan had sufficient assets under management

during the Class Period to qualify for Fidelity collective trusts:

                 Fund in the Plan                    2018 AUM         2017 AUM       2016 AUM10
            Fidelity Contrafund Class K             $244,205,000     $264,703,000    $215,040,000
     Fidelity Diversified International Class K      $80,839,000     $106,045,000     $89,678,000
          Fidelity OTC Portfolio Class K            $138,540,000     $139,993,000     $94,761,000
         Fidelity Freedom K Income Fund               $4,669,459      $20,016,000     $18,642,000
          Fidelity Freedom K 2005 Fund                $4,770,000       $5,487,000      $5,112,000
          Fidelity Freedom K 2010 Fund               $22,472,000      $28,594,000     $26,630,000
          Fidelity Freedom K 2015 Fund               $74,546,000      $94,098,000     $97,453,000
          Fidelity Freedom K 2020 Fund              $228,317,000     $255,466,000    $229,797,000
          Fidelity Freedom K 2025 Fund              $301,885,000     $322,365,000    $258,005,000
          Fidelity Freedom K 2030 Fund              $292,625,000     $300,669,000    $236,785,000
          Fidelity Freedom K 2035 Fund              $227,738,000     $236,796,000    $185,192,000
          Fidelity Freedom K 2040 Fund              $171,289,000     $181,021,000    $143,315,000
          Fidelity Freedom K 2045 Fund              $123,583,000     $129,983,000    $100,403,000
          Fidelity Freedom K 2050 Fund               $71,070,000      $72,722,000     $53,825,000
          Fidelity Freedom K 2055 Fund               $27,222,000      $24,392,000     $15,656,000
          Fidelity Freedom K 2060 Fund                $6,455,000       $3,586,000      $1,128,000

        91.     A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper available collective trusts and transferred the Plan’s investments into

the lower cost funds at the earliest opportunity.




10
  It is believed and therefore averred that each of the funds listed in this chart had a similar amount
under management during 2014 and 2015. This information is not publicly available because
Quest’s 2014 and 2015 5500 filings with the Department of Labor did not disclose amounts
invested in each fund. The notes in the 2015 Audited Financial Statements of the Plan from 2015
(“2015 Auditor Report”) reveal that: “[i]n 2015, the Plan’s investments were held in the Master
Trust, which was established for the investment of assets of the Plan and the 401(k) Savings Plan
of Quest Diagnostics Incorporated.” 2015 Auditor Report at 9. “Each participating retirement plan
had an interest in the Master Trust. The assets of the Master Trust were held by FMTC.” As of
December 31, 2015, the Plan owned 100% of the assets in the Master Trust. Id.



                                                    25
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 26 of 42 PageID: 26



       92.     There is no good-faith explanation for utilizing higher-cost funds when lower-cost

funds are available for the exact same investment. Indeed, given that the collective trusts were

comprised of the same underlying investments as their mutual fund counterparts, and managed by

the same investment manager, but had lower fees, they generally had greater returns when looking

at the 1, 3, 5, and 10 year average annual returns. Moreover, the Plan did not receive any additional

services or benefits based on its use of more expensive funds; the only consequence was higher

costs for Plan participants. Defendants failed in their fiduciary duties either because they did not

negotiate aggressively enough with their service providers to obtain better pricing or they were

asleep at the wheel and were not paying attention. Either reason is inexcusable.

       93.     Moreover, it is not prudent to select higher cost versions of the same fund even if a

fiduciary believes fees charged to plan participants by the “retail” class investment were the same

as the fees charged by the “institutional” class investment, net of the revenue sharing paid by the

funds to defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison Int. et al., No. 07-5359,

2017 WL 3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose

otherwise imprudent investments specifically to take advantage of revenue sharing.” Id., at * 11.

This basic tenet of good fiduciary practice resonates loudly in this case given the unreasonable

recordkeeping and administrative costs arrangements put in place by Defendants.

       94.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly by the plan’s investments in a

practice known as revenue sharing (or a combination of both or by a plan sponsor). Revenue

sharing payments are payments made by investments within the plan, typically mutual funds, to

the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

services that the mutual fund company otherwise would have to provide.


                                                 26
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 27 of 42 PageID: 27



       95.     Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants. “At worst, revenue sharing is a way to hide fees. Nobody

sees the money change hands, and very few understand what the total investment expense pays

for. It’s a way to milk large sums of money out of large plans by charging a percentage-based fee

that never goes down (when plans are ignored or taken advantage of). In some cases, employers

and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-and-

invisible-fees (last visited March 19, 2020).

       96.     Beginning on January 1, 2012, the Plan participated in Fidelity’s participant

revenue credit program through which recordkeeping fees and other Plan administrative costs were

paid through the following structure. The Trustee made annual revenue credit payments, from the

funds it received through revenue sharing, to a Revenue Credit Account.            Afterward, the

administrator could direct the Trustee to use amounts held in the Revenue Credit Account to

reimburse the Sponsor for fees and expenses associated with services provided to the Plan, or pay

such vendors, including the Trustee or third parties, directly. Any unused amounts is not required

to be remitted back to participants.

       97.     Beginning in 2014 the Plan contracted for per participant annual recordkeeping

fees of $31 and beginning in 2018 this rate was $30 per participant.

       98.     First, these rates were unreasonably high. In a recent action where Fidelity was a

defendant and involving Fidelity’s own multi-billion dollar plan with over 50,000 plan participants

like the Plan here (which had 55,978 total participants in the beginning of 2018), the parties

stipulated with regard to Fidelity’s recordkeeping services that “if Fidelity were a third party

negotiating this fee structure at arms-length, the value of services would range from $14-$21 per

person per year over the class period, and that the recordkeeping services provided by Fidelity to


                                                27
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 28 of 42 PageID: 28



this Plan are not more valuable than those received by other plans of over $1,000,000,000 in assets

where Fidelity is the recordkeeper.” Moitoso v. FMR LLC, 2020 WL 1495938, at * 15 (D. Mass.

Mar. 27, 2020). Accordingly, the Plan was paying 30% to 53% more than it should have been for

recordkeeping services.

       99.      Second, over the years, the arrangement of placing revenue sharing funds into a

Revenue Account before disbursement to pay for Plan expenses deprived Plan participants of use

of their money and millions of dollars in lost opportunity costs. This arrangement was completely

unnecessary given that the Plan’s fiduciaries had already agreed to a per participant fee.

       100.     A more prudent arrangement in this case would have been to select available lower

cost investment funds that used little to no revenue sharing and for the Defendants to negotiate

and/or obtain reasonable direct compensation per participant recordkeeping/administration fees.

       101.     By failing to investigate the availability of certain collective trusts, Defendants

caused the Plan to pay millions of dollars per year in unnecessary fees. Defendants further cost

Plan participants millions of dollars during the Class Period by (1) failing to negotiate a lower

recordkeeping rate with Fidelity and (2) to the extent Defendants held revenue sharing amounts

for a prolonged period of time and failed to remit any excess revenue sharing back to Plan

participants.

       Failure to Utilize Lower Fee Share Classes

       102.     Plan fiduciaries had an option to choose lower cost Fidelity collective trusts during

the Class Period. But they also had the option of other lower cost identical funds which they

similarly failed to select. Since June 2017, Fidelity has offered K shares of its target date funds.

Generally, “K6 Funds and Class K are available to retirement plans recordkept at Fidelity [like the

Plan here].” Fidelity Pricing at 3. “K6 Funds are intended for plan sponsors that do not want to

receive any revenue sharing or recordkeeping offsets.” Id. The K6 target date shares were


                                                 28
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 29 of 42 PageID: 29



significantly cheaper than the Class K shares – price being the only difference between the two

classes of shares. The following chart illustrates the point:

                             Exp.                               Incep                   % Fee
       Fund in Plan                               K6                     Exp. Ratio13
                            Ratio11                             Date12                  Excess

 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.42%                                           0.37%         14%
     2005 Fund                               2005 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.46%                                           0.39%         18%
     2010 Fund                               2010 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.49%                                           0.41%         20%
     2015 Fund                               2015 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.53%                                           0.43%         23%
     2020 Fund                               2020 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.56%                                           0.45%         24%
     2025 Fund                               2025 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.60%                                           0.47%         28%
     2030 Fund                               2030 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.63%                                           0.49%         29%
     2035 Fund                               2035 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.65%                                           0.50%         30%
     2040 Fund                               2040 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.65%                                           0.50%         30%
     2045 Fund                               2045 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.65%                                           0.50%         30%
     2050 Fund                               2050 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.65%                                           0.50%         30%
     2055 Fund                               2055 Fund           2017
 Fidelity Freedom K                     Fidelity Freedom K6     June 7
                            0.65%                                           0.50%         30%
     2060 Fund                               2060 Fund           2017



11
     The listed expense figures are as of 2019.
12
     See May 30, 2020 Fidelity Freedom Funds Prospectus.
13
     The listed expense figures are as of 2019.


                                                  29
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 30 of 42 PageID: 30




                             Exp.                                 Incep                        % Fee
       Fund in Plan                               K6                         Exp. Ratio13
                            Ratio11                               Date12                       Excess

      Fidelity Freedom                    Fidelity Freedom        June 7
                             0.42%                                                0.37%         12%
         Income K                            Income K6             2017
                                                                 May 25
     Fidelity Contra K       0.73%        Fidelity Contra K6                      0.45%         47%
                                                                  2017



          103.    Additionally, the Plan fiduciaries added two funds during the Class Period that cost

more than available identical lower share classes:

                                                                                   Exp.
                           Years in                    Exp.      Lower Cost                 % Fee
       Fund in Plan                 2018 AUM                                       Ratio
                           the Plan                    Ratio       Share             14     Excess

       Invesco Global       Entire                              Invesco Global
      Real Estate Fund      Class      $9,388,000      0.92%   Real Estate Fund    0.83%     10%
             R5             Period                                    R6
                            Entire                               MFS Global
     MFS Global Equity                                                             0.81%
                            Class     $15,460,000 0.89%          Equity Fund                  9%
      Fund Class R4
                            Period                                 Class R6

          104.    Recently, a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble

III, 2017 WL 3523737, at * 13.

          105.    Defendants knew or should have known of the existence of the above cheaper share

classes (for the Fidelity, Invesco and MFS funds) and therefore also should have immediately


14
     The listed expense figures are as of 2019.


                                                    30
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 31 of 42 PageID: 31



identified the prudence of selecting the alternative investments which were all available during the

Class Period.

        106.    As noted above, qualifying for lower share classes usually requires only a minimum

of a million dollars for individual funds. However, initial investment minimums are generally

waived for financial intermediaries and retirement plans.

        107.    A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper share classes available and selected a lower share class than the ones

in the Plan.

        108.    Failure to do so was either because Defendants did not negotiate aggressively

enough with their service providers to obtain better pricing or they simply were not paying

attention.

        109.    Nor is it an excuse to select higher cost versions of the same fund to pay for Plan

expenses. As noted above, fiduciaries should not “choose otherwise imprudent investments

specifically to take advantage of revenue sharing.” Tibble III, 2017 WL 3523737, at * 11.

        110.    By failing to investigate the use of lower cost share classes, Defendants caused the

Plan and its participants to pay millions of dollars per year in unnecessary fees.

        Failure to Utilize Lower Cost Passively-Managed Funds

        111.    As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts,

§ 100 cmt. b(1).

        112.    While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,


                                                 31
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 32 of 42 PageID: 32



available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively-managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at         http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively-managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       113.       Indeed, on average, funds with high fees perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       114.       During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This failure is a further indication that

Defendants lacked a prudent investment monitoring process.

       115.       The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed alternative funds in

the same fund category. The chart below analyzes funds in the Plan in 2018 using 2018 expense

ratios as a methodology to demonstrate the greater relative expense of the Plan’s funds compared

to their alternative fund counterparts.




                                                 32
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 33 of 42 PageID: 33



                          Net                                Net
                                                                                     % Fee
      Fund in Plan      Expense   Passive Alternatives     Expense   Incep. Date
                                                                                     Excess
                         Ratio                             Ratio15

                                  Fidelity Freedom Index                Dec. 2
                                                           0.14%                     200%
                                    2005 Investor Class                 2009
     Fidelity Freedom
                        0.42%
       K 2005 Fund                Fidelity Freedom Index
                                                                       June 24
                                    2005 Inst. Premium     0.08%                     425%
                                                                        2015
                                           Class
                                  Fidelity Freedom Index                Oct. 2
                                                           0.14%                     229%
                                    2010 Investor Class                 2009
     Fidelity Freedom
                        0.46%
       K 2010 Fund                Fidelity Freedom Index
                                                                       June 24
                                    2010 Inst. Premium     0.08%                     475%
                                                                        2015
                                           Class
                                  Fidelity Freedom Index                Oct. 2
                                                           0.14%                     250%
                                    2015 Investor Class                 2009
     Fidelity Freedom
                        0.49%     Fidelity Freedom Index
       K 2015 Fund                                                     June 24
                                    2015 Inst. Premium     0.08%                     513%
                                                                        2015
                                           Class
                                  Fidelity Freedom Index                Oct. 2
                                                           0.14%                     279%
                                    2020 Investor Class                 2009
     Fidelity Freedom
                        0.53%
       K 2020 Fund                Fidelity Freedom Index
                                                                       June 24
                                    2020 Inst. Premium     0.08%                     563%
                                                                        2015
                                           Class
                                  Fidelity Freedom Index                Oct. 2
                                                           0.14%                     300%
                                    2025 Investor Class                 2009
     Fidelity Freedom
                        0.56%
       K 2025 Fund                Fidelity Freedom Index
                                                                       June 24
                                    2025 Inst. Premium     0.08%                     600%
                                                                        2015
                                           Class
                                  Fidelity Freedom Index                Oct. 2
                                                           0.14%                     329%
                                    2030 Investor Class                 2009
     Fidelity Freedom
                        0.60%
       K 2030 Fund                Fidelity Freedom Index
                                                                       June 24
                                    2030 Inst. Premium     0.08%                     650%
                                                                        2015
                                           Class

15
  As of June 1, 2019, Fidelity Freedom Index Funds – Investor Class’ expenses were reduced to
0.12% from 0.14%.


                                              33
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 34 of 42 PageID: 34



                      Net                                Net
                                                                               % Fee
   Fund in Plan     Expense   Passive Alternatives     Expense   Incep. Date
                                                                               Excess
                     Ratio                             Ratio15
                              Fidelity Freedom Index               Oct. 2
                                                       0.14%                   350%
                                2035 Investor Class                2009
 Fidelity Freedom
                    0.63%
   K 2035 Fund                Fidelity Freedom Index
                                                                   June 24
                                2035 Inst. Premium     0.08%                   688%
                                                                    2015
                                       Class
                              Fidelity Freedom Index               Oct. 2
                                                       0.14%                   364%
                                2040 Investor Class                2009
 Fidelity Freedom
                    0.65%
   K 2040 Fund                Fidelity Freedom Index
                                                                   June 24
                                2040 Inst. Premium     0.08%                   713%
                                                                    2015
                                       Class

                              Fidelity Freedom Index               Oct. 2
                                                       0.14%                   364%
                                2045 Investor Class                2009
 Fidelity Freedom
                    0.65%
   K 2045 Fund                Fidelity Freedom Index
                                                                   June 24
                                2045 Inst. Premium     0.08%                   713%
                                                                    2015
                                       Class
                              Fidelity Freedom Index               Oct. 2
                                                       0.14%                   364%
                                2050 Investor Class                2009
 Fidelity Freedom
                    0.65%
   K 2050 Fund                Fidelity Freedom Index
                                                                   June 24
                                2050 Inst. Premium     0.08%                   713%
                                                                    2015
                                       Class
                              Fidelity Freedom Index               June 1
                                                       0.14%                   364%
                                2055 Investor Class                 2011
 Fidelity Freedom
                    0.65%
   K 2055 Fund                Fidelity Freedom Index
                                                                   June 24
                                2055 Inst. Premium     0.08%                   713%
                                                                    2015
                                       Class
                              Fidelity Freedom Index               Jan. 12
                                                       0.14%                   364%
                                2060 Investor Class                 2014
 Fidelity Freedom
                    0.65%
   K 2060 Fund                Fidelity Freedom Index
                                                                   June 24
                                2060 Inst. Premium     0.08%                   713%
                                                                    2015
                                       Class




                                          34
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 35 of 42 PageID: 35



                          Net                                    Net
                                                                                           % Fee
      Fund in Plan      Expense      Passive Alternatives      Expense     Incep. Date
                                                                                           Excess
                         Ratio                                 Ratio15
                                    Fidelity Freedom Index
                                                                              Oct. 2
                                     Income Fund Investor       0.12%                       111%
                                                                              2009
     Fidelity Freedom                        Class
                         0.42%
        Income K                    Fidelity Freedom Index
                                                                             June 14
                                      Fund Inst. Premium        0.08%                       136%
                                                                              2015
                                             Class
                                       Fidelity Large Cap                     June 7
                                                                0.035%                      181%
                                         Growth Index                          2016
     Fidelity Contra
                         0.73%
        Class K
                                    Vanguard Russell 1000                    Dec. 7
                                                                0.07%                       165%
                                       Growth Index                          2016

                                       Fidelity Large Cap                     June 7
                                                                0.035%                      183%
                                         Growth Index                          2016
  Fidelity OTC
                         0.79%
 Portfolio Class K
                                    Vanguard Russell 1000                    Dec. 7
                                                                0.07%                       167%
                                       Growth Index                          2016



          116.   The above alternative funds generally outperformed the Plan’s funds in their 3 and

5 year average returns as of 2020 given that they were comprised of virtually identical underlying

funds but had lower fees. Moreover, these alternative investments had no material difference in

risk/return profiles with the Plan’s funds and there was a high correlation of the alternative funds’

holdings with the Plan’s funds holdings such that any difference was immaterial.

          117.   These results are not surprising given that in the long-term, actively managed funds

do not outperform their passively managed counterparts. Indeed, the majority of U.S. equity funds

did not outperform their index counterparts in the five years ending June 30, 2019:16

        Fund Category             Comparison Index              Percentage of Funds That
                                                                Underperformed Their
                                                                Benchmark 5 Yr (%)

16
     Source: https://us.spindices.com/spiva/#/reports


                                                  35
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 36 of 42 PageID: 36



              Large-Cap                     S&P 500               78.52

              Mid-Cap                  S&P MidCap 400             63.56

              Small-Cap               S&P SmallCap 600            75.09

              Multi-Cap              S&P Composite 1500           82.79

         Domestic Equity             S&P Composite 1500           81.66

         Large-Cap Value                  S&P Value               84.74

            Mid-Cap Value          S&P MidCap 400 Value           92.31

         Small-Cap Value          S&P SmallCap 600 Value          90.57

         Multi-Cap Value             S&P Composite 1500           91.35
                                           Value

       118.     A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plan’s funds.

       119.     The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       B.       Defendants Breached Their Duty of Loyalty to the Plan and Its Participants

       120.     The structure of this Plan is rife with potential conflicts of interest because Fidelity

and its affiliates were placed in positions that allowed them to reap profits from the Plan at the

expense of Plan participants. Here, the Plan’s Trustee is Fidelity, and an affiliate of Fidelity

performs the recordkeeping services for the Plan.

       121.     This conflict of interest is laid bare in this case where lower-cost Fidelity collective

trusts and index funds – materially similar or identical to the Plan’s other Fidelity funds (other than




                                                  36
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 37 of 42 PageID: 37



in price) – were available but not selected because the higher-cost funds returned more value to

Fidelity.

        122.   There appears to be no reasonable justification for the millions of dollars collected

from Plan participants that ended up in Fidelity’s coffers.

        123.   The Company, and the fiduciaries to whom it delegated authority, breached their

duty of undivided loyalty to Plan participants by failing to adequately supervise Fidelity and its

affiliates and ensure that the fees charged by Fidelity and its affiliates were reasonable and in the

best interests of the Plan and its participants. Clearly, Defendants failed this aspect of their

fiduciary duties.

                                 FIRST CLAIM FOR RELIEF
                     Breaches of Fiduciary Duties of Loyalty and Prudence
                    (Asserted against the Investment Committee Defendants)

        124.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        125.   At all relevant times, the Investment Committee Defendants (“Prudence

Defendants”) were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29

U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control over the

administration and/or management of the Plan or disposition of the Plan’s assets.

        126.   As fiduciaries of the Plan, the Prudence Defendants were subject to the fiduciary

duties imposed by ERISA Section 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included

managing the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, and acting with the care, skill, diligence, and prudence under the circumstances that

a prudent person acting in a like capacity and familiar with such matters would use in the conduct

of an enterprise of like character and with like aims.




                                                 37
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 38 of 42 PageID: 38



        127.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint.        They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of Plan participants. Instead, the Prudence Defendants selected and retained investment options

in the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain

mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate certain

collective trusts as alternatives to mutual funds, even though they generally provide the same

investment management services at a lower cost. Likewise, the Prudence Defendants failed to

monitor or control the grossly excessive compensation paid for recordkeeping services.

        128.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had the Prudence Defendants complied with their fiduciary obligations, the Plan would

not have suffered these losses, and Plan participants would have had more money available to them

for their retirement.

        129.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for the Prudence Defendants’ breaches as set forth in their Prayer

for Relief.

        130.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the


                                                 38
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 39 of 42 PageID: 39



circumstances to remedy the breaches. Accordingly, each Prudence Defendant is also liable for

the breaches of their co-fiduciaries under 29 U.S.C. § 1105(a).

                             SECOND CLAIM FOR RELIEF
                     Failure to Adequately Monitor Other Fiduciaries
      (Asserted against Quest and the Benefits Administration Committee Defendants)

          131.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

          132.   Quest and the Benefits Administration Committee Defendants (the “Monitoring

Defendants”) had the authority to appoint and remove members of the Investment Committee and

were aware that the Investment Committee Defendants had critical responsibilities as fiduciaries

of the Plan.

          133.   In light of this authority, the Monitoring Defendants had a duty to monitor the

Investment Committee Defendants to ensure that the Investment Committee Defendants were

adequately performing their fiduciary obligations, and to take prompt and effective action to

protect the Plan in the event that the Investment Committee Defendants were not fulfilling those

duties.

          134.   The Monitoring Defendants also had a duty to ensure that the Investment

Committee Defendants possessed the needed qualifications and experience to carry out their duties

(or used qualified advisors and service providers to fulfill their duties); had adequate financial

resources and information; maintained adequate records of the information on which they based

their decisions and analysis with respect to the Plan’s investments; and reported regularly to the

Monitoring Defendants.

          135.   The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:




                                                  39
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 40 of 42 PageID: 40



                  (a)   Failing to monitor and evaluate the performance of the Investment

          Committee Defendants or have a system in place for doing so, standing idly by as the

          Plan suffered significant losses in the form of unreasonably high expenses, imprudent

          choices of funds’ class of shares, and inefficient fund management styles that adversely

          affected the investment performance of the Funds’ and their participants’ assets as a

          result of the Investment Committee Defendants’ imprudent actions and omissions;

                  (b)   Failing to monitor the processes by which Plan investments were evaluated,

          failing to correct the Investment Committee Defendants’ failure and continued failure to

          investigate the availability of lower-cost share classes and failing to correct the

          Investment Committee Defendants’ failure and continued failure to investigate the

          availability of lower-cost collective trust vehicles; and

                  (c)   Failing to remove Investment Committee members whose performance was

          inadequate in that they continued to maintain imprudent, excessively costly, and poorly

          performing investments within the Plan, and caused the Plan to pay excessive

          recordkeeping fees, all to the detriment of the Plan and Plan participants’ retirement

          savings.

        136.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        137.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Investment

Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate

relief as set forth in their Prayer for Relief.


                                                  40
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 41 of 42 PageID: 41




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:

       A.      A determination that this action may proceed as a class action under Rule 23(b)(1),

or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

       B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

counsel as Class Counsel;

       C.      A Declaration that the Defendants, and each of them, have breached their fiduciary

duties under ERISA;

       D.      An Order compelling the Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including restoring to the Plan all

losses resulting from imprudent investment of the Plan’s assets, restoring to the Plan all profits the

Defendants made through use of the Plan’s assets, and restoring to the Plan all profits which the

participants would have made if the Defendants had fulfilled their fiduciary obligations;

       E.      An order requiring the Company Defendant to disgorge all profits received from,

or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of

an accounting for profits, imposition of a constructive trust, or a surcharge against the Company

Defendant as necessary to effectuate said relief, and to prevent the Company Defendant’s unjust

enrichment;

       F.      Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

       G.      An order enjoining Defendants from any further violations of their ERISA fiduciary

responsibilities, obligations, and duties;



                                                 41
Case 2:20-cv-09540-CCC-ESK Document 1 Filed 07/28/20 Page 42 of 42 PageID: 42



          H.    Other equitable relief to redress Defendants’ illegal practices and to enforce the

provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or

fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary

duties;

          I.    An award of pre-judgment interest;

          J.    An award of costs pursuant to 29 U.S.C. § 1132(g);

          K.    An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund

doctrine; and

          L.    Such other and further relief as the Court deems equitable and just.



Dated: July 28, 2020                          CAPOZZI ADLER, P.C.

                                              /s/ Mark K. Gyandoh                .
                                              Mark K. Gyandoh, Esquire
                                              N.J. Bar ID: 025622001
                                              CAPOZZI ADLER, P.C.
                                              312 Old Lancaster Road
                                              Merion Station, PA 19066
                                              markg@capozziadler.com
                                              (610) 890-0200
                                              Fax (717) 233-4103


                                              /s/ Donald R. Reavey           .
                                              CAPOZZI ADLER, P.C.
                                              Donald R. Reavey, Esquire
                                              (Admission Pro Hac Vice to be Requested)
                                              PA Attorney ID #82498
                                              2933 North Front Street
                                              Harrisburg, PA 17110
                                              donr@capozziadler.com
                                              (717) 233-4101
                                              Fax (717) 233-4103

                                              Counsel for Plaintiffs and the Putative Class




                                                 42
